 



Exhibit 10.7
PRODUCTION PARTICIPATION PLAN CREDIT SERVICE AGREEMENT
     This PRODUCTION PARTICIPATION PLAN CREDIT SERVICE AGREEMENT (the
“Agreement”) is made as of the 23rd day of February, 2007, by and between
WHITING PETROLEUM CORPORATION, a Delaware corporation (the “Company”), and JAMES
J. VOLKER (the “Executive”).
WITNESSETH:
     WHEREAS, the Company maintains the Whiting Petroleum Corporation Production
Participation Plan, as amended and restated from time to time (the “Plan”), and
the Executive is a participant in the Plan.
     WHEREAS, in order to provide the Executive with greater incentive to
increase the profitability of the Company, the Company has previously provided
the Executive with credit under the Plan for services he rendered to the Company
as a consultant from March 1993 to August 2000 that is in addition to the
interests the Executive would otherwise have pursuant to the Plan.
     WHEREAS, the Company and the Executive desire to formalize the arrangement
pursuant to which the Company provides such additional service credit to the
Executive under the Plan.
     WHEREAS, capitalized terms used but not defined herein shall have the
meanings ascribed thereto in the Plan.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements set forth herein, the parties hereto, intending to be legally
bounds, hereby agree as follows:
     1. Additional Service Credit. For all purposes under the Plan (including,
without limitation, distribution of vested interests pursuant to Section 7 of
the Plan upon voluntary termination of the Plan by the Company or a Change in
Control), the Executive shall have been deemed to have been allocated by the
Company the vested interests equal to the following percentages of the
Contributed Economic Interest for the respective Plan Years:

          Plan     Year   Percentage   1993    
9.73% less 0.93% the Executive was awarded under the Plan
  1994    
8.45%
  1995    
6.67%
  1996    
7.01%
  1997    
6.85%
  1998    
6.91%
  1999    
7.17%

     2. No Right to Employment. The Company may terminate the employment of the
Executive as freely and with the same effect as if this Agreement were not in
existence.
     3. No Impact on Production Participation Plan. Except as expressly set
forth herein, the Executive shall not have any additional rights under the Plan.
To the extent there is a conflict between the terms of this Agreement and the
terms of the Plan (it being understood the provision of the additional service

 



--------------------------------------------------------------------------------



 



credit expressly set forth in this Agreement shall not constitute such a
conflict), the terms of the Plan shall control.
     4. Entire Agreement. Other than as expressly set forth in the Plan, this
Agreement contains the entire understanding between the Company and the
Executive with respect to the subject matter hereof and supersedes any other
oral or written understandings.
     IN WITNESS WHEREOF, the parties have cause this Agreement to be duly
executed as of the day and year first above written.

         
 
  WHITING PETROLEUM CORPORATION    
 
       
 
  By: James J. Volker    
 
  Its: President and Chief Executive Officer    
 
       
 
  /s/ James J. Volker
 
James J. Volker    

 